This action involves the rendition of an order of the Industrial Commission adverse to the petitioners. This is the second time this case comes to this court. The only question presented herein is whether there is any competent evidence reasonably tending to support the finding of the Industrial Commission that respondent, the injured employee, has suffered a change of condition, entitling him to an award of 30 per cent. permanent partial disability to the right hand as a result of an admitted compensable injury to the second, third, and fourth fingers of his right hand. This court, in the case of Planters Gin Co. v. McCurley, 157 Okla. 273, 12 P.2d 173, held that, whether the loss of more than one finger constituted disability to the hand, incapacitating the workman from labor for which he is mentally and physically adapted, was a question of fact for the Commission. No new propositions of law are presented in the instant case. Our decisions in industrial cases are replete with repeated announcements that the Industrial Commission is the trier and finder of the facts, and that this court does not weigh conflicting evidence in such cases. A finding of the Commission is conclusive upon this court, provided there is any competent evidence reasonably tending to support the same. A consideration of the record supports the award.
Award affirmed.
CULLISON, V. C. J., and ANDREWS, OSBORN, BAYLESS, and WELCH, JJ., concur. RILEY, C. J., and SWINDALL and BUSBY, JJ., absent.
 *Page 1